UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): January 17, 2008 TEXAS INSTRUMENTS INCORPORATED (Exact name of registrant as specified in charter) DELAWARE 001-03761 75-0289970 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) 12500 TI BOULEVARD P.O. BOX 660199 DALLAS, TEXAS 75266-0199 (Address of principal executive offices) Registrant’s telephone number, including area code: (972)995-3773 Check the appropriate box below if the Form 8-K is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.Other Events The Registrant's news release dated January 17, 2008, regarding the planned retirement of Mr. Thomas J. Engibous, Chairman of the Board, is attached hereto as Exhibit 99 and is incorporated by reference herein. ITEM9.01. Exhibits Designation of Exhibit in this Report Description of Exhibit 99 Registrant’s News Release Dated January 17, 2008 (furnished pursuant to Item 8.01) “Safe Harbor” Statement under the Private Securities Litigation Reform Act of 1995: This report includes forward-looking statements intended to qualify for the safe harbor from liability established by the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally can be identified by phrases such as TI or its management “believes,” “expects,” “anticipates,” “foresees,” “forecasts,” “estimates” or other words or phrases of similar import. Similarly, statements in this report that describe the Company’s business strategy, outlook, objectives, plans, intentions or goals also are forward-looking statements. All such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those in forward-looking statements. We urge you to carefully consider the following important factors that could cause actual results to differ materially from the expectations of the Company or its management: · Market demand for semiconductors, particularly for analog chips and digital signal processors in key markets such as communications, entertainment electronics and computing; · TI’s ability to maintain or improve profit margins, including its ability to utilize its manufacturing facilities at sufficient levels to cover its fixed operating costs, in an intensely competitive and cyclical industry; · TI’s ability to develop, manufacture and market innovative products in a rapidly changing technological environment; · TI’s ability to compete in products and prices in an intensely competitive industry; · TI’s ability to maintain and enforce a strong intellectual property portfolio and obtain needed licenses from third parties; · Expiration of license agreements between TI and its patent licensees, and market conditions reducing royalty payments to TI; · Economic, social and political conditions in the countries in which TI, its customers or its suppliers operate, including security risks, health conditions, possible disruptions in transportation networks and fluctuations in foreign currency exchange rates; · Natural events such as severe weather and earthquakes in the locations in which TI, its customers or its suppliers operate; · Availability and costof raw materials, utilities, manufacturing equipment, third-party manufacturing services and manufacturing technology; · Changes in the tax rate applicable to TI as the result of changes in tax law, the jurisdictions in which profits are determined to be earned and taxed, the outcome of tax audits and the ability to realize deferred tax assets; · Losses or curtailments of purchases from key customers and the timing and amount of distributor and other customer inventory adjustments; · Customer demand that differs from company forecasts; · The financial impact of inadequate or excess TI inventories to meet demand that differs from projections; · Product liability or warranty claims, or recalls by TI customers for a product containing a TI part; · TI’s ability to recruit and retain skilled personnel; and · Timely implementation of new manufacturing technologies, installation of manufacturing equipment and the ability to obtain needed third-party foundry and assembly/test subcontract services. For a more detailed discussion of these factors, see the text under the heading “Risk Factors” in Item 1A of the Company’s most recent Form 10-K.The forward-looking statements included in this report on Form 8-K are made only as of the date of this report, and the Company undertakes no obligation to update the forward-looking statements to reflect subsequent events or circumstances. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TEXAS INSTRUMENTS INCORPORATED Date: January 17, 2008 By: /s/ Joseph F. Hubach Joseph F. Hubach Senior Vice President Secretary and General Counsel
